Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-21-00041-CV

                                 IN RE Luis E. SIFUENTES, Relator

                                          Original Proceeding

Opinion by:       Rebeca C. Martinez, Chief Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 19, 2021

PETITION FOR WRIT OF MANDAMUS CONDITIONALLY GRANTED

           Luis E. Sifuentes, the City of Eagle Pass’s current mayor, has filed a petition for writ of

mandamus. He argues the City Secretary misconstrued the term-limit provisions in the City’s

charter, and failed to comply with her legal duty to place his name on the ballot for reelection in

the May 2021 municipal elections. We conditionally grant relief.

                                             BACKGROUND

           In 2013, Sifuentes was elected to the City Council of Eagle Pass as a council member,

Place 4, for a term of four years. In 2017, Sifuentes was re-elected to a second four-year term. In

2019 the Mayor of Eagle Pass resigned, Sifuentes resigned his city council seat to run for the

unexpired mayoral term, and was elected mayor for an unexpired term of fifteen months.
                                                                                       04-21-00041-CV


       In January 2021, Sifuentes timely applied to be placed on the ballot for the 2021 mayoral

election. The City Secretary denied Sifuentes’s application, citing the following term-limits

provision in the City’s charter:

       Election and term. The City Council shall be elected from the city at large for a
       term of four (4) years. At the general election of May 2011, Council Members for
       Places 1 and 3, shall run for a term of three (3) years. In the general election of May
       2012, the mayor and council members for Places 2 and 4, shall run for a term of
       four (4) years. Thereafter, elections shall be held every two (2) years and each
       Council Member shall be elected for a term of four years. No person shall be
       elected for more than two (2) consecutive four-year terms.

EAGLE PASS, TEX., CITY CHARTER, art. III, § 3-1(b) (emphasis added). Sifuentes then initiated this

original proceeding.

                                          APPLICABLE LAW

       Our court has original jurisdiction to issue writs of mandamus to enforce the Election Code.

TEX. ELEC. CODE § 273.061. We may issue such writs “to compel the performance of any duty

imposed by law in connection with the holding of an election.” Id. In a municipal election, a

qualified candidate generally is entitled to a place on the ballot by timely applying with the city’s

secretary. See id. §§ 143.004, 143.006(a). The mandamus record establishes Sifuentes timely filed

an application with the City Secretary.

       Without filing a judicial action, a city official may declare a candidate ineligible for a place

on the ballot only as provided in section 145.003 of the Election Code. Id. § 145.003(a). Section

145.003 provides a city official may declare a candidate ineligible only if:

           (1) the information on the candidate’s application for a place on the ballot
       indicates that the candidate is ineligible for the office; or
           (2) facts indicating that the candidate is ineligible are conclusively established
       by another public record.

Id. § 145.003(f). The mandamus record establishes the only reason why the City Secretary declared

Sifuentes ineligible was the term-limits provision in the City’s charter.



                                                 -2-
                                                                                                       04-21-00041-CV


         The part of the term-limits provision on which the City’s secretary relied provides, “No

person shall be elected for more than two (2) consecutive four-year terms.” “We apply rules of

statutory construction to construe municipal ordinances.” Hous. Belt & Terminal Ry. Co. v. City

of Houston, 487 S.W.3d 154, 164 (Tex. 2016). “Our primary objective in construing the ordinance

is to ascertain and give effect to the enacting body’s intent.” Id. “To discern that intent, we start

with the plain and ordinary meaning of the ordinance’s words, using any definitions provided by

the enacting body.” Id. “We read the ordinance as a whole, presuming the enacting body

purposefully included each word.” Id. “When clear, the text is determinative of the enacting body’s

intent unless the plain meaning produces an absurd result.” Id. at 164–65.

         We strictly construe legal restrictions on the right to hold office against ineligibility.

Wentworth v. Meyer, 839 S.W.2d 766, 767 (Tex. 1992) (orig. proceeding). “This rule is

particularly important where, as here, the language is susceptible of varied interpretations.” Id. In

applying this rule of strict construction, we must determine whether the candidate’s interpretation

is objectively unreasonable. See id.; cf. Nassar v. Liberty Mut. Fire Ins. Co., 508 S.W.3d 254, 258

(Tex. 2017) (elaborating on analysis for applying rules of strict construction in the insurance

context). Otherwise, we must adopt a candidate’s interpretation even if the city official’s

interpretation “is also, or more, reasonable.” Cf. Nassar, 508 S.W.3d at 258. 1

                                                      ANALYSIS

         Sifuentes argues that if he were re-elected as mayor in May 2021, he will not have been

“elected for more than two (2) consecutive four-year terms” as mayor. The City argues Sifuentes’s



1
  Respondents argue a city’s interpretation of its own charter is entitled to deference, but cites authorities applicable
to advisory opinions issued by the Attorney General’s Office. See Boeing Co. v. Paxton, 466 S.W.3d 831, 837–38
(Tex. 2015) (stating such opinions are entitled to “due consideration”); City of Corpus Christi v. O’Brien, No. 13-08-
00267-CV, 2009 WL 265281, at *5 (Tex. App.—Corpus Christi Feb. 5, 2009, pet. denied) (mem. op.) (stating the
Attorney General’s Office does not ordinarily render advisory opinions interpreting city charters out of deference to
city officials).


                                                          -3-
                                                                                      04-21-00041-CV


construction is unreasonable because “terms” clearly and unambiguously refers to any four-year

term, either as a council member or mayor. When considering the plain language of the term-limits

provision and the City’s charter as a whole, we cannot say Sifuentes’s construction is objectively

unreasonable.

       The term-limits provision establishes four-year terms for the mayor and each council

member, and distinctly identifies each office. See EAGLE PASS, TEX., CITY CHARTER, art. III, § 3-

1(b). Other provisions of the City Charter and Code of Ordinances reinforce the distinction

between the city’s mayor and each council member. See, e.g., EAGLE PASS, TEX., CODE                OF

ORDINANCES, § 9-3 (authorizing the mayor alone to participate in interjurisdictional programs with

other heads of local government); § 10-4 (designating the mayor as an ex-officio member on the

boards of trustees of city-owned utilities). Furthermore, the Texas Constitution, including the

resign-to-run provision, distinguishes between a mayor and a council member. TEX. CONST. arts.

XI, § 11(a), XVI, § 65(b). Unlike the language found in other charters’ term-limit provisions, the

plain language of the term-limits provision in the City’s charter does not clarify whether a

candidate is prohibited from seeking consecutive election to a four-year term as either a council

member or mayor. Cf., e.g., In re Scott, No. 13-17-00148-CV, 2017 WL 1173829, at *2 (Tex.

App.—Corpus Christi Mar. 29, 2017, no pet.) (mem. op.) (construing term-limits provision that

clarified term limits for combined service as council member and mayor).

       The language of the charter did not appear to preclude Sifuentes from running for mayor

for an unexpired term following his election to a second four-year term as council member. Nor

does it unambiguously prohibit his election to a four-year term as mayor not immediately

following his reelection to a four-year term as a council member. It is undisputed that in Sifuentes’s

most recent election (the special election for mayor), he was elected to serve as the mayor for an

unexpired term of fifteen months, which is less than four years. Consequently, Sifuentes seeks for


                                                 -4-
                                                                                       04-21-00041-CV


the first time to file for election to a four-year term as mayor in May 2021, a distinct and separate

seat from a council member on the City Council. We therefore hold the term-limits provision is

susceptible to varied interpretations, including Sifuentes’s construction, under which he is eligible

to file for election to a four-year term as the City’s mayor.

                                           CONCLUSION

       We must strictly construe the term-limits provision in the City’s charter against

ineligibility, even if the City Secretary’s construction is also—or even more—reasonable. Because

we cannot say Sifuentes’s construction is objectively unreasonable, we conclude the Election Code

legally obligates the City Secretary to accept Sifuentes’s application for a place on the ballot for

the City’s mayoral race in the May 2021 municipal elections. We therefore conditionally grant

Sifuentes’s petition for writ of mandamus.

                                                   Rebeca C. Martinez, Chief Justice




                                                 -5-